United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1201
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             Quentin Jerome Thompson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: August 2, 2012
                              Filed: August 28, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Quentin Thompson directly appeals after he pleaded guilty, pursuant to a
written plea agreement, to a drug-conspiracy offense, and the district court1 sentenced


      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
him to 235 months in prison, within the calculated advisory Guidelines range. His
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the prison term is unreasonable, and requesting leave to withdraw as counsel.
The government has moved to dismiss the appeal based on an appeal waiver
contained in Thompson’s plea agreement. Thompson has filed numerous pro se
motions, including a motion for an extension of time to file a supplemental brief. We
deny this motion as moot because this court has filed Thompson’s supplemental
brief, in which he argues that (1) the district court erroneously applied a sentencing
enhancement for being a manager or supervisor of the conspiracy; and (2) information
used to prosecute him was obtained in violation of his Fourth Amendment rights.

       Upon careful review, we conclude that all of the issues raised on appeal are
within the scope of the appeal waiver, that Thompson entered into both the plea
agreement and the appeal waiver knowingly and voluntarily, and that enforcing the
waiver will not result in a miscarriage of justice. See United States v. Andis, 333
F.3d 886, 889-92 (8th Cir. 2003) (en banc) (criteria for enforcing appeal waiver); see
also Blackledge v. Allison, 431 U.S. 63, 74 (1977) (solemn declarations in open court
carry strong presumption of verity); United States v. Estrada-Bahena, 201 F.3d 1070,
1071 (8th Cir. 2000) (per curiam) (enforcing appeal waiver in Anders case). In
addition, we have reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), and we have found no nonfrivolous issues for appeal outside the scope
of the appeal waiver.

        Accordingly, we deny as moot Thompson’s motion for an extension of time to
file a supplemental brief, and we deny all of his remaining pro se motions. We grant
the government’s pending motion, and therefore dismiss the appeal. Finally, we grant
counsel leave to withdraw, subject to counsel informing Thompson about procedures
for seeking rehearing or filing a petition for certiorari.
                        ______________________________



                                         -2-